Citation Nr: 1701374	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-21 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disease, status post neck fracture.

2. Entitlement to an initial disability rating in excess of 10 percent for tension headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. During an August 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disease. 

2. Throughout the period of the claim the Veteran's service-connected tension headaches have more nearly approximated characteristic prostrating attacks occurring, on average, once a month. 





CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for an initial disability rating of 30 percent for tension headaches have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Neck Degenerative Disease

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2016).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a).

In August 2016 the Veteran testified at a hearing before the Board.  During the hearing the Veteran requested to withdraw the appeal regarding the issue of entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disorder. 

VA received the request to withdraw prior to the promulgation of a Board decision.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim of entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disease, and this appeal must be dismissed. 


Tension Headaches

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has been service-connected for tension headaches as secondary to his cervical neck degenerative disease since October 2010.  The RO initially rated the tension headaches as non-compensable and the Veteran submitted a notice of disagreement (NOD) in January 2011, appealing the decision and electing review by a decision review officer (DRO).  Before the claim was certified to the Board, the DRO increased the Veteran's disability rating to 10 percent throughout the period of the claim in a December 2015 decision.  As this increase does not represent a total grant of benefits sought on appeal, the claim was certified to the Board in June 2016.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's service-connected tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A non-compensable disability rating is warranted for migraine headaches with less frequent attacks. 
The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran initially underwent a VA medical examination in August 2010.  The examiner reviewed the Veteran's file and noted his reports of headaches since 1961.  The Veteran reported persistent headaches triggered by any activity which forces him to flex his neck for a period of time.  He also reported the headaches occur almost daily and usually last two hours, completely incapacitating him during that time.  The examiner noted there is photophobia associated with the headaches.  The Veteran reported using 600 to 1,200 mg of Advil as treatment for the headaches.  

Similarly, during his May 2014 VA examination, the Veteran continued reporting headaches that occur two to three times a week.  He stated the headaches last one to three hours when they come on and he takes three over-the-counter Advil to treat the pain.  He indicated the pain is on both sides of his head.  The Veteran also reported he has to lie down for the duration of the headaches.  The examiner noted various medical tests from the Veteran's file.  Among these, the examiner noted an MRI from October 1998, and Brain angiogram and head CT scans from December 2010, which showed normal results.  The examiner concluded the headaches are not prostrating. 

The Veteran continued to report headaches two to three times per week at his August 2016 hearing.  He testified that any activity in which he has to bend over or lift anything will trigger a headache.  The headaches are severe enough, he stated, that he has to stop whatever he is doing and has to take Advil and lie down for a couple of hours until the headaches subside.  The Veteran's wife testified that his headaches are triggered by any activity requiring small exertions.  As a result, the Veteran is unable to assist his wife in small activities such as rearranging furniture, cleaning, and yard work because he is incapacitated for hours once a headache is triggered.  The Veteran also stated he regularly pays people to perform activities that he believes might trigger a headache.  Similarly to the prior two VA examinations, the Veteran reported using a high dosage of Advil to treat the headaches and refusing opioids, which doctors have recommended, due to his fear of becoming addicted to them.  

The Veteran has consistently reported that he experiences headaches two to three times a week, which force him to lie down for up to three hours until the pain subsides.  The headaches can be triggered by any activity that requires exertion from the neck, which ranges from bending over to lifting any given weight.  The record does not indicate that the severity of the headaches fluctuates as it seems strong enough to incapacitate the Veteran each time he experiences a headache.  Given the weekly frequency of the headaches, and their incapacitating effect on the Veteran, the Board finds the evidence more nearly approximates the criteria for a 30 percent rating.  The Board further notes the Veteran has been consistent in his reports of the frequency and severity of his headaches since his first VA examination in August 2010, and finds a 30 percent rating appropriate throughout the entire appeal period.  

The Board has considered entitlement to a rating in excess of 30 percent but finds such entitlement is not adequate in this case.  A rating of 50 percent requires very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the Veteran's headaches have a frequency and severity that could qualify for this rating, the Board finds that the attacks are not productive of the "severe economic inadaptability," which the rating requires.  In the May 2014 VA examination, the examiner indicated the Veteran is a school bus driver and works around two hours in the morning and two hours in the afternoon.  At his hearing, the Veteran testified that driving does not trigger the headaches so he is able to perform his job as a bus driver with no headache attacks.  The Board further notes most, if not all, of the Veteran's treatment for his headaches have been on an outpatient basis.  While the record does reflect at least one hospitalization, it was unrelated to the Veteran's tension headaches.  Furthermore, the Board notes that while the Veteran indicated he has to pay people to do things which would trigger a headache if he were to do them, there is no indication that such payments rise up to the level of "severe economic inadaptability."  Given the foregoing, the Board finds that a rating in excess of 30 percent is not warranted.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 30 percent for headaches. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher or separate rating under any applicable diagnostic code. 

Furthermore, the Board has considered assigning a staged rating for the Veteran's tension headaches.  However, as explained above, the evidence shows the tension headaches have not substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's disability, tension headaches, is wholly and expressly contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not warranted. 

The Board further notes there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  The record indicates that the Veteran has been employed as a school bus driver throughout the period of the claim.  Moreover, the Veteran indicated at his hearing that driving does not trigger his headaches and he is able to perform his job without any attacks.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to his tension headaches has not been raised in this case. 














ORDER

The claim of entitlement to an initial disability rating in excess of 20 percent for cervical neck degenerative disease is dismissed. 

The Board having determined that the Veteran's tension headaches warrant a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 





____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


